Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of applicant’s arguments filed 12/22/2021, the application is still pending. Claim 10 has been added. Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 35 USC 102 rejection of claims 1-9 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 1 does not fall within at least one of the four categories of patent eligible subject matter because 35 USC 101 for software per se. The spec defines the log analysis system as “software” and it’s not clear what the ‘storage’ is and would reasonable be interpreted as a table. Having said that, it’s also not clear whether the storage would encompass transitory media thus would also be rejected for potentially including transitory media. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 1 and 5 use the term “storage”, however, the specification is quiet on how to interpret the definition of a storage. It could be just a table with no structure. (For example: the specification discloses storage unit and storage device but no clear definition of “storage”; see applicants publication Paragraph [0029, 0073, 0075])
5.	Claim 2 appears to have a lack of antecedent basis regarding “the storage unit”. Correction/clarification is required.
6.	Claim 9 discloses “a non-transitory storage medium, if executed”. It appears to the examiner that the applicant is unsure if the claimed invention positively will be executed by the computer with this language, as “if” typically indicates conditional language, which the applicant has not positively stated an alternative, which leaves the examiner under the impression that a storage medium is being claimed alone. Correction/clarification is required.
7.	Claim limitations 1-8 and 10 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this 
(a)	the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function;
(b)	the term “step” is modified by a word, which is ambiguous regarding whether it conveys an act or a function;
(c)	the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function;
(d)	the claim limitation uses the word “step” coupled with functional language, but it is modified by some act that is ambiguous regarding whether that act is sufficient for performing the claimed function.


Claims 1 claims the limitation including the “storage configured to..”, while claim 4 uses the limitation including the “form determination unit configured to…”. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Examiner Comments
8.	Examiner understands the inventive concept to lie, in part, in the system’s ability to output an anomaly instance to a user using a display device and deleting the abnormal log when the action is to be disregarded but continue to display when the action is “pending”. The claimed invention was compared to the conventional prior art methods and determining the accuracy and define anomaly information from context information and presenting only information other than the log to be determined stands out.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached every Wednesday 10:30a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/BROOKE J TAYLOR/ 03/10/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181